Order entered September 23, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00770-CR

                       MARLON JUAN LALL, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 382nd Judicial District Court
                           Rockwall County, Texas
                      Trial Court Cause No. 2-21-0335

                                     ORDER

      We REINSTATE this appeal.

      We abated for the appointment of counsel. On September 21, 2021, the

clerk’s record was filed, containing the appointment of counsel. We DIRECT the

Clerk to list Celia Sams as counsel for appellant. All future correspondence shall

be sent to Ms. Sams at the address on file with the Court.

      The reporter’s record is due November 3, 2021.
      We DIRECT the Clerk to send copies of this order to the Honorable Brett

Hall, Presiding Judge, 382nd Judicial District Court; to Linda Kaiser Maddox,

official court reporter, 382nd Judicial District Court; to Celia Sams; and to the

Rockwall County District Attorney’s Office, Appellate Division.

                                           /s/   ERIN A. NOWELL
                                                 JUSTICE